— Order modified and, as modified, affirmed, without costs, in accordance with the following memorandum: The question presented in plaintiff’s action for a declaratory judgment and injunctive relief is whether the defendant Commissioner of Social Services had sufficiently broad rule-making power to provide by regulation that aid to a home relief recipient who receives “nonrecurring lump sum income” must be suspended until the aggregate of the suspended aid payments equals the lump sum. 11 Plaintiff received a lump-sum Social Security settlement in the amount of $1,320. When she notified the Social Services Department of the receipt of these funds, her public assistance was discontinued. In the ensuing four weeks, she expended the full amount of the lump sum on groceries, rent and past-due bills. When plaintiff reapplied for home relief assistance, she was advised that pursuant to the Commissioner’s regulation pertaining to the receipt of a lump sum (18 NYCRR 352.29 [h]), she was ineligible for assistance for the next four months. Special Term denied plaintiff’s motion for summary judgment in her declaratory judgment action and granted defendants’ cross motions for summary judgment and dismissal of plaintiff’s complaint. We modify by adding to the order a decretal paragraph declaring that the regulation (18 NYCRR 352.29 [h]) is constitutional and was validly enacted. 11 The regulation in dispute, entitled “Treatment of income in excess of standard of need” provides in substance that whenever a recipient of Aid to Dependent Children (ADC) or Home Relief Assistance (HR) receives a nonrecurring lump-sum payment of money, this sum is divided by the monthly assistance grant and the recipient is disqualified from receiving assistance for the number of months which results from this calculation (18 NYCRR 352.29 [h]). The Social Services Law does not contain any statutory provisions pertaining to the receipt of lump sums. K The Commissioner enacted 18 NYCRR 352.29 (h) to implement amendatory legislation enacted in 1981 changing eligibility for and the amount of public assistance (L 1981, ch 1053) following certain amendments made by the United States Congress tightening eligibility requirements in the Federal Aid to Families with Dependent Children (AFDC) program (US Code, tit 42, § 601 et seq.). One of the changes in the Federal AFDC program was the addition of a rule suspending aid payments to lump-sum recipients. Because the State Aid to Dependent Children (ADC) program (Social Services Law, § 343 et seq.) receives Federal aid pursuant to the AFDC program, amendatory legislation conforming the State ADC program to the revised Federal AFDC program was required. The State Home Relief program receives no Federal aid, and no such conforming amendments were required with respect to it. 1Í Because the State amendatory legislation (L 1981, ch 1053) contains no provision pertaining to the suspension of aid for recipients of nonrecurring lump sums, plaintiff contends that the Commissioner lacks sufficient rule-making authority to implement by regulation such a rule with respect to Home Relief recipients. We disagree. The amendments to the Social Services Law (L 1981, ch 1053), *1030viewed as a whole and in light of the legislative history, afford the commissioner a sufficiently “broad outline” (Matter of Bates v Toia, 45 NY2d 460, 464) within which to enact the regulation in question (the “lump sum” regulation, 18 NYCRR 352.29 [h]) and form an implied statutory predicate therefor (see Matter of Bates v Toia, supra, p 464). The bulk of the amendatory language concerns section 131-a of the Social Services Law, which contains the general eligibility requirements applicable to all State assistance programs and tightens those requirements. The purpose for the amendments was not only to conform the ADC program to Federal requirements but also to assure “general consistency between ADC and HR (i. , Home Relief)” (Governor’s Program Bill Memorandum, 1981, supporting L 1981, ch 1053), in order to “prevent a shifting of case loads and expenditures from ADC to Home Relief which would otherwise result when Federal program reductions are implemented” (Governor’s Program Bill Memorandum, 1981, supporting L 1981, ch 1053). For this reason almost all of the changes affect both ADC and Home Relief and it is logical to assume that the Legislature intended the Federal “lump-sum” requirement (US Code, tit 42, § 602, subd [a], par [17]) to apply to both. H There are three specified instances in which the Home Relief eligibility requirements were not tightened concomitantly with those of ADC. These exceptions provide for and permit continued benefits to pregnant women, to families of full-time students under specified circumstances, and to workers involved in labor actions, and permit applicants in these groups to qualify for Home Relief although they would no longer be eligible for ADC. These exceptions are part of the statutory language (L 1981, ch 1053, §§ 3, 9,10, 11) and are specifically discussed in the Governor’s Memoranda (see Governor’s Memorandum on approving L 1981, ch 1053, McKinney’s Session Laws of NY, 1982, p 2586, Governor’s Program Bill Memorandum, 1981, supporting L1981, ch 1053); the Governor in his approving memorandum even estimates the additional increase in State expenditures which will be caused by the specified exceptions. Application of the rule of construction, “expressio unius est exclusio alterius” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 240), leads us to conclude that these are the only three differences between ADC and Home Relief contemplated and that the Commissioner had a sound basis for determining that the Legislature did not intend that there be a fourth exception for recipients of lump-sum windfalls. 11 Moreover, the stated purpose of the three exceptions is to avert hardship caused by implementation of the more stringent Federal standards. Indeed the Governor’s approving memorandum notes that the reductions will cause “extreme additional hardship to the State’s most vulnerable citizens” and states that these hardships “are especially acute because the State is not in a position to make up more than a fraction of the reduction” (Governor’s Memorandum on approving L 1981, ch 1053, McKinney’s Session Laws of NY, 1982, p 2586). The exceptions reflect the State’s policy concerns in the areas of education, maternal and infant health and the welfare of those who exercise their right to strike. We can discern no similar State interest in protecting people who receive windfalls. We conclude, therefore, that the Legislature did not intend that chapter 1053 of the Laws of 1981 should be read as containing an additional, unstated, implied exception from the general import of the legislation that both the ADC and Home Relief programs be conformed to the changes in the Federal AFDC legislation — an exception which would prohibit the Commissioner from enacting a lump-sum regulation pertaining to Home Relief recipients. 11 The construction of a statute by the executive official charged with the responsibility of administering it is entitled to great weight unless manifestly wrong .(see McKinney’s Cons Laws of NY, Book 1, Statutes, § 129; Matter of John P. v Whalen, 54 NY2d 89, 95). We see no basis for rejecting the Commissioner’s *1031construction of the legislation in issue here (L 1981, ch 1053). 11 All concur, except Callahan and Doerr, JJ., who dissent and vote to modify the order, in accordance with the following memorandum.